DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation recited in claim 5 make the separating step of claim 1 becomes inconsistent with dependent claim 5. The step of claim 5 should be recited as a pre-step of separating step of claim 1. For example, if the limitation of claim 6 were incorporated in claim 5, there would be no 112 error anymore. 
Also regarding claims 5 and 8, it is unclear from which source isobutane is derived since it is not recited in claim 1 as a component in the first olefin stream. 
Regarding claim 7, it is unclear which function of the molecular unit is.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fichtl (2017/0022125).
F discloses a process of separating a stream containing C4 hydrocarbons such as isobutene, 1-butene, 2-butene (cis and trans) in a system having an adsorption unit followed/preceded by a distillation unit (0009-0010; 0030-0044).
Regarding claim 1 and shown in figures 1 and 3, F discloses C4 olefinic feed stream 175 is first separated in distillation columnclaim 2 300 into bottom stream 305 containing cis and trans butene-2 and overhead stream 310 containing isobutene and 1-butene. This overhead stream is separated in adsorption unit 320 to produce stream 325 containing isobutylene and stream 330 containing 1-butene (see 0040-0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12, 13, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fichtl (2017/0022125 A1) (herein after “F”).
F discloses a process as discussed above.
F does not disclose (1) the content of butene-1, isobutene, cis-2-butene and trans-2-butene form the C4 feed stream as recited in claims 12 and 13, (2) one or more adsorption vessels of the F adsorption unit is alternative modes as recited in claim 15, (3) the rate of recovery of isobutene and 1-butene as recited in claims 16, and (4) the purity of isobutene and 1-butene as recited in claim 17. 
However, (1) the content of butene-1, isobutene, cis-2-butene and trans-2-butene in separated streams as called for in claim 12 and 13, (3) the rate of recovery of isobutene and 1-butene as recited in claims 16, and (4) the purity of isobutene and 1-butene as recited in claim 17 depends on the efficiency and the designs of the separation equipments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the F process by selecting desired purity, the desired rate of recovery and the desired contents of separated components with appropriately designed equipment to arrive at the applicants’ claimed process except applicants can show criticality of these values.
However, (2) F discloses the adsorption unit can have one or more vessels (0041) and one or more vessels is/are operated between modes of adsorption and desorption although F does not disclose at least one of the vessels is in adsorption more and at least one of the vessels is in regeneration mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the F process by operating alternative modes between different vessels of the adsorption unit to maintain a continuous operation to produce the desired products.

Claims 3, 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fichtl (2017/0022125 A1) (herein after “F”) in view of Canos et al (2009/0202416 A1).
F discloses a process as discussed above.
F does not disclose (1) the light olefin streams are obtained by catalytic cracking or stream cracking as recited in claim 11; (2) the first olefin stream (overhead stream 310) contains further isobutane and the byproduct stream (bottom stream 305) contains further n-butane as recited in claim 3, (3) then the first olefin stream containing further isobutane are separated as recited in claims 5, 6, 8, 9, and 10.
(1) However, F discloses the light olefins can be produced by catalytic cracking or steam cracking and the components are separated by a molecular sieveclaim 7 (the abstract; 0002; 0046; 0048). 
   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the F process by separating the C4 cracked stream which also contains similar olefins as the C4 mixed stream since it is expected that any C4 olefins mixture with similar olefins can be separated by the F separation method.
(2) Canos’ C4 olefin stream which is derived from catalytic/steam cracking is expected also to contain paraffins such as isobutane and n-butane which must be together separated with olefins. It is noted that some of them have so close boiling points that they should be separated together in the same distillate stream from others having different boiling points (1-butene 20 F, isobutene 19.6 F, cis-2-butene 38.7 F, trans-2-butene 38.7 F, normal butane 30.2 F, and isobutane 10.94 F). It is also known distillation can separate any mixture of components selectively from each other into different distillate streams or selectively together in the same stream according to their boiling points. It is known that adsorption is a good choice to separate components having similar boiling point.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the F process by selecting appropriate methods to separate C4 components according to their boiling points to arrive the applicants’ claimed process as recited in claims since this is only the matter to select how to separate according to the boiling points of components except the criticality can be shown by applicants.
Regarding claims 7 and 14, Canos discloses the molecular sieve can separate 1-butene from isobutene in PSA (0051, 0056).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fichtl (2017/0022125 A1) (herein after “F”) in view of Canos et al (2009/0202416 A1) further in view of Xing et al (2020/0172454).
F discloses a process as discussed above.
F does not disclose the first separating step is carried out an adsorber to obtain a stream contains isobutene and 1-butene collectively and other stream contains the others as recited in claim 18. However, Xing discloses an adsorber can selectively adsorb 1-butene and isobutene (0040).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the F process by employing absorbent disclosed by Xing to replace the first distillation step since Xing’s absorbent can selectively adsorb both isobutene and 1-butene from others.
Regarding claim 20, Canos molecular sieve selective adsorb butene-1 (0052).
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fichtl (2017/0022125 A1) (herein after “F”) in view of Canos et al (2009/0202416 A1) further in view of Xing et al (2020/0172454) further in view of  the English abstract of JP 56-2920 (herein after “JP”).
F discloses a process as discussed above.
Neither F nor Canos disclose the molecular sieve adsorbs isobutene. However, JP discloses a molecular sieve adsorbent adsorbs isobutene from a mixture of C4 hydrocarbons and then isobutene is desorbed from the adsorbent (see the abstract).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the F process by employing the adsorbent disclosed by JP instead of the Canos’ adsorbent to adsorb isobutene to arrive at the applicants’ claimed process since it is expected using any adsorbent adsorbing either 1-butene or isobutene to separate two olefins from the mixture of two would yield similar results.
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772